Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed on 07/18/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-20 (of these, claims 1 and 11 are independent) under as allegedly being unpatentable over various combinations of two or more of Todd (US 10,698,879), Chen (US 2018/0374173) and Nenov (US 10,291,395) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of RCE and amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,698,879 hereinafter Todd in view of U.S. Publication No. 20180374173 hereinafter Chen, and further in view of U.S. Patent No. 10291395 hereinafter Nenov, and further in view of U.S. Publication No. 20190384834 hereinafter Nelluri.

As per claim 1, Todd discloses:
A method (Col. 7 Lines 35-43 “For example, in one embodiment, a method comprises the following steps. In an extended cloud computing environment comprising a plurality of computing resources associated with an enterprise, the method maintains a distributed ledger integrated with a data sharing system, wherein a given node associated with the distributed ledger and a given node associated with the data sharing system are associated with a given one of the plurality of computing resources in the extended cloud computing environment.”), comprising:
performing, by a data protection node that comprises a node of a blockchain network, a data management transaction: generating, by the data protection node, transaction metadata relating to the data management transaction (Col. 9 Lines 9-18 “In FIG. 6A, methodology 600 comprises the following steps. In step 602, a new data set is created and/or captured at a computing resource in an extended multi- cloud environment. Step 604 records one or more transactions in a distributed ledger whereby one or more transactions are signed by private key of corresponding BCN. Transaction data
can include, by way of example only, metadata describing circumstances of the new data creation/capture, metadata describing the type of new data set, an IPFS hash value for the new data set, etc.”):
transmitting, transmitting, by the data protection node, the metadata the metadata to a blockchain network (Col. 4 Lines 32-34 “As used herein, the terms " blockchain," "digital ledger" and "blockchain digital ledger" may be used interchangeably.” Col. 5 Lines 1-10 “In illustrative embodiments, examples of transactions that each computing resource can store on the distributed ledger include, but are not limited to, metadata about one or more incoming data sets, metadata about one or more deleted data sets, other metadata that would be useful for an enterprise to know about data being processed by each computing resource in the extended multi-cloud environment 100. As used herein, "metadata" is generally understood to refer to any data that describes, defines or otherwise characterizes other data.”) 

Todd does not disclose:
wherein a data protection node comprises a system operable to perform data backup operations
and receiving, by a data protection node from the blockchain network, confirmation that the metadata has been stored in an immutable ledger, and the immutable ledger serves only the data protection node 

Chen discloses:
and receiving, from the blockchain network, confirmation that the metadata has been stored (para 0068 “Copyright management transactions may
be classified into a copyright transaction, a product transaction, and a license transaction. A transaction includes a version number, a transaction type, input content, and output content. The version number indicates a version of a data structure carrying the transaction. The input content includes an input source of an asset carried in the transaction, and specifically includes: a transaction ID of a copyright management transaction currently carrying an asset, an index of the asset in the copyright management transaction, and a signature of an asset owner.” The copyright management transaction includes the metadata. Para 0123 “The blockchain processing apparatus corresponding to the leader receives one or more copyright management transactions sent by the copyright processing apparatus corresponding to the leader; and the leader constructs a block by using the copyright management transaction, and constructs a blockhead and a block body separately, where an identifier pointing to a previous block in the blockchain is added to the blockhead, and an identifier of the block may be a hash value of the block, a hash value of a Merkle tree of the copyright management transaction and a time at which the block is created. The leader constructs a base transaction, including an address of a creator, a quantity of transactions, a size in bytes, and a signature affixed to the base transaction by using a private key of the creator. The base transaction and all received transactions added after the base transaction are used as the block body of the whole block.” Para 0126 “S706. Each blockchain processing apparatus receives the block sent by the copyright processing apparatus corresponding to the blockchain processing apparatus, and stores the block.” Para 0127 “S707. The
blockchain processing apparatus in which the leader is located receives a block success response or failure response returned by each blockchain processing apparatus, and counts a quantity of success responses; and if the quantity of success responses exceeds a specified threshold, it indicates that the check succeeds, and in this case, the block is submitted to each blockchain processing apparatus in the network, so that each blockchain processing apparatus persistently stores the block and generates a transaction ID for each transaction in the block.”)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd to include and receiving, from the blockchain network, confirmation that the metadata has been stored, as taught by Chen.
The motivation would have been to receive a confirmation for storing data in a blockchain in order to properly confirm data is safely stored.

Todd in view of Chen does not disclose:
wherein a data protection node comprises a system operable to perform data backup operations
and receiving, by a data protection node from the blockchain network, data has been stored in an immutable ledger, and the immutable ledger serves only the data protection node 

Nenov discloses:
and receiving, by a data protection node from the blockchain network, data has been stored in an immutable ledger (Col. 11 Lines 10-24 “In another aspect, the present disclosure is directed to a system for secure storage of data via distributed ledgers. The system includes a first device, comprising an encryption module, a network interface, and a storage device comprising one or more files, a first key, and a second key. The encryption module is configured to: encrypt one or more files in a storage device maintained by the first device using a first key, and generate an access key. The network interface is configured to: transmit, to a second device operating as a full node for a distributed immutable ledger, the encrypted one or more files and the access key, and provide, to a third device, the access key and the first key, the third device configured to retrieve the encrypted one or more files from the distributed immutable ledger via the access key, and decrypt the one or more files using the first key.” Col. 11 Lines 34-41 “In some implementations, the network interface is further configured to transmit the encrypted one or more files and the access key to the second device, such that receipt of the encrypted one or more files and the access key causes the second device to append the encrypted one or more files to the distributed immutable ledger at an address corresponding to the access key.”)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd in
view of Chen to include and receiving, by a data protection node from the blockchain network, data has been stored in an immutable ledger, and the immutable ledger serves only the data protection node, as taught by Nenov.
The motivation would have been to properly store data in a secure manner
associated with nodes in a blockchain. 

Todd in view of Chen, Nenov and Nelluri  does not disclose:
wherein a data protection node comprises a system operable to perform data backup operations
an immutable ledger serves only the data protection node 
	Nelluri discloses:
wherein a data protection node comprises a system operable to perform data backup operations (para 0040 “Typically, the extended recognition node 100, along with the other nodes within the DLT network, maintain a complete copy of the distributed ledger 240.”)
an immutable ledger serves only the data protection node (para 0031 “In such embodiments, the extended recognition node may maintain an entity-specific ledger which may contain various types of data to be served to the legacy computing systems. In an exemplary embodiment, the extended recognition node may store a ledger of transactions which are currently pending in the distributed ledger network.”)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd in
view of Chen and Nenov to include wherein a data protection node comprises a system operable to perform data backup operations an immutable ledger serves only the data protection node, as taught by Nelluri.
The motivation would have been to properly store and manage data in a ledger associated with a blockchain. 
	
As per claim 2, Todd in view of Chen, Nenov and Nelluri discloses:

The method as recited in claim 1, wherein the data management transaction comprises any one or more of a data read operation: a data write operation, and, a data delete operation (Todd in view of Chen).

As per claim 3, Todd in view of Chen, Nenov and Nelluri discloses:
The method as recited in claim 1, wherein the immutable ledger is accessible by an authorized audit node that comprises a node of the blockchain network (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.)

As per claim 4, Todd in view of Chen, Nenov and Nelluri  discloses:
The method as recited in claim 1, wherein, prior to its transmission to the immutable ledger, the metadata is aggregated together with other metadata relating to another data management transaction, so that the aggregated metadata is transmitted to the blockchain network (Todd Col. 5 Lines 1-18 and
Col. 9 Lines 9-18) and (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.) 

As per claim 5, Todd in view of Chen, Nenov and Nelluri  discloses:
The method as recited in claim 4, wherein the immutable ledger enables performance of an audit directed specifically to data protection processes performed by the data protection node (Chen Fig. 7, para 0068-0070, the motivation would have been to properly aggregate metadata for storage) and (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.)

As per claim 6, Todd in view of Chen, Nenov and Nelluri  discloses:
The method as recited in claim 1, wherein the data management transaction comprises a data delete operation (Todd Fig. 68),
and the metadata comprises proof of data deletion for the data delete operation (Todd Fig. 66).

As per claim 7, Todd in view of Chen, Nenov and Nelluri  discloses:
The method as recited in claim 1, wherein the metadata comprises any one or more of date and time of the data management transaction: transaction id: data management system id: data protection policy relating to data implicated oy the data management transaction: physical location of data involved in the data management transaction; and, proof of data deletion (Chen para 0066, the motivation would have been to properly aggregate metadata for storage). 

As per claim 8, Todd in view of Chen, Nenov and Nelluri  discloses:
The method as recited in claim 1, data protection node is operable to communicate with the blockchain network by way of a blockchain plugin at the data protection node (Chen Fig. 7, para 0030, 0086, 0719-0128, The motivation would have been to secure communicate and operate a blockchain network).

As per claim 9, Todd in view of Chen, Nenov and Nelluri discloses:
The method as recited in claim 1, wherein the metadata is transmitted to the blockchain network by way of via an API gateway that is used for connectivity with an external system (Chen Fig. 7, para 0030, 0084, 0086, 0179-0129, The motivation would have been to secure communicate and operate a blockchain network).

As per claim 16, Todd in view of Chen, Nenov and Nelluri discloses: 
The method as recited in claim 1, wherein receiving confirmation that the metadata has been stored in the immutable ledger comprises receiving, from the blockchain network, confirmation that the metadata has been registered as a block on the blockchain network (Todd Fig. 64), (Chen Fig. 7, para 0030, 0084, 6086, 0719- 6129, The motivation would have been to secure communicate and operate a blockchain network) and (Nenov Col. 11 Lines 10-41, the motivation would have been to allow authorized access to the ledger to authorized nodes.). 

As per claim 11, the implementation of the method of claim 1 will execute the non-transitory storage medium (Nenov Col. 13 Line 60- Col. 14 Line 5) of claim 11. The claim is analyzed with respect to claim 7. 

As per claim 12, the claim is analyzed with respect to claim 2. 

As per claim 13, the claim is analyzed with respect to claim 3. 

As per claim 14, the claim is analyzed with respect to claim 4. 

As per clan 15, the claim is analyzed with respect to claim 4. 

As per claim 16, the claim is analyzed with respect to claim 6. 

As per claim 17, the claim is analyzed with respect to claim 7. 

As per claim 18, the claim is analyzed with respect to claim 8. 

As per claim 19, the claim is analyzed with respect to claim 9.

As per claim 20, the claim is analyzed with respect to claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499